NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ADINA I. ZAHARESCU,                      No. 15-55552

             Debtor.                            D.C. No. 2:13-cv-06606-VAP
______________________________

ADINA I. ZAHARESCU,                             MEMORANDUM*

                Appellant,

 v.

JPMORGAN CHASE BANK, N.A.,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Adina I. Zaharescu appeals pro se from the district court’s order affirming

the bankruptcy court’s order dismissing Zaharescu’s chapter 11 bankruptcy case.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the district

court’s decision on appeal from the bankruptcy court and apply the same standards

of review applied by the district court. In re Thorpe Insulation Co., 677 F.3d 869,

879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing Zaharescu’s

bankruptcy case because the record supports its finding that Zaharescu filed the

petition in bad faith. See 11 U.S.C. § 1112(b); Marsch v. Marsch (In re Marsch),

36 F.3d 825, 828 (9th Cir. 1994) (reviewing for clear error a bankruptcy court’s

finding of “bad faith” and for an abuse of discretion its decision to dismiss a

bankruptcy case as filed in “bad faith”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     15-55552